
	

113 HR 431 IH: Gun Transparency and Accountability (Gun TRAC) Act of 2013
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 431
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Ms. Speier (for
			 herself, Mr. Bishop of New York,
			 Ms. Bonamici,
			 Mr. Cicilline,
			 Ms. Clarke,
			 Mr. Conyers,
			 Mr. Ellison,
			 Mr. Farr, Mr. Grijalva, Ms.
			 Norton, Mr. Holt,
			 Ms. Matsui,
			 Mr. Meeks,
			 Ms. Pingree of Maine,
			 Ms. Schakowsky,
			 Ms. Schwartz,
			 Ms. Slaughter, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To restore certain authorities of the Bureau of Alcohol,
		  Tobacco, Firearms, and Explosives to administer the firearms laws, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gun Transparency and Accountability (Gun TRAC) Act of
			 2013.
		2.Use of firearm
			 trace information in civil proceedingsNotwithstanding any other provision of law,
			 the contents of the Firearms Trace System database maintained by the National
			 Trace Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives shall
			 not be immune from legal process, shall be subject to subpoena or other
			 discovery, shall be admissible as evidence, and may be used, relied on, or
			 disclosed in any manner, and testimony or other evidence may be permitted based
			 on the data, on the same basis as other information, in a civil action in any
			 State (including the District of Columbia) or Federal court or in an
			 administrative proceeding.
		3.Requirement to
			 preserve instant criminal background check records for 90 days
			(a)In
			 generalSection 922(t)(2)(C)
			 of title 18, United States Code, is amended by inserting after the
			 90-day period that begins with the date the system complies with subparagraphs
			 (A) and (B), before destroy.
			(b)Conforming
			 amendmentSection 511 of the Consolidated and Further Continuing
			 Appropriations Act, 2012 (18 U.S.C. 922 note; Public Law 112–55; 125 Stat. 632)
			 is amended—
				(1)by striking
			 for— and all that follows through (1); and
				(2)by striking the
			 semicolon and all that follows and inserting a period.
				4.Elimination of
			 limitation on imposition of requirement that firearms dealers to conduct
			 physical check of firearms inventoryThe matter under the heading Bureau
			 of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in
			 title I of division B of the Consolidated and Further Continuing Appropriations
			 Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended
			 by striking the 7th proviso.
		5.Increased
			 penalties for willful noncompliance with firearm licensee inventory reporting
			 orderSection 924(a) of title
			 18, United States Code, is amended by adding at the end the following:
			
				(8)Notwithstanding the preceding provisions of
				this subsection, a person licensed under this chapter who willfully violates an
				inventory reporting order issued under section 923(g)(1) shall be fined under
				this title, imprisoned not more than 5 years, or
				both.
				.
		6.Ineligibility for
			 Federal firearms license of person whose firearms license has been
			 revokedSection 923(a) of
			 title 18, United States Code, is amended by inserting after the 1st sentence
			 the following: The Attorney General may not accept such an application
			 from a person whose license issued under this chapter has been
			 revoked..
		
